Title: Franklin: Proposed Plan of Agreement for Packet Boat Service, [before 9 October 1783]
From: Franklin, Benjamin
To: 


          
            [before October 9, 1783]
          
          Plan of Agreement
          The Packet Boats from England to America & from France to America, both departing once a Month, the English in the Beginning & the French in the Middle of each Month, afford Opportunities to the Merchants of each Nation of Writing every Fortnight; and this it is thought will induce the English to write often by the French Pacquet Boats, and the French by the English Boats.
          
          For the more convenient Receipt of the respective Postages it is proposed in England
          That all Letters from any Part of the Continent of Europe for North America, intended to go by the English Pacquet Boat, should be sent by the Writers under Cover to their Friends in London.
          In like manner it may be required that all Letters from any Part of Great Britain or Ireland intended to go by the French Pacquet Boats, should be sent by the Writers under Cover to their Friends in Paris.
          Thus these Letters will have no Postage to be demanded on them when they arrive in America but the Pacquet Postage only.
          It is supposed that a similar Regulation will take place in America, and that the Postages from different Parts of that Continent being all paid to New York, there will be only the Pacquet Postage charg’d upon them when they arrive at London or Paris—
          As there may probably arrive a Number of Letters for England by the French Pacquet Boats, nearly equal to that of Letters for France by the English Pacquet Boats, it is proposed to exchange them without Account, leaving the respective Offices in France & England to charge & receive the Pacquet Postage together with the Postage between London & Paris.
          Or Accounts may be kept of the Letters so exchanged, and the Ballance paid quarterly as it shall become due.
        